— Although plaintiff'in his brief submitted, asked this court to make disposition of the children, we decline to entertain jurisdiction'based only upon such consent. The law makes provision for awarding the children to one parent or the other where there is a controversy like the present, and it is better to follow the usual remedies rather than to reach the result in the manner proposed in this action. Therefore, without expressing views as to the disposition of the children, the judgment in so far as appealed from is reversed, without costs. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred.